TECHNICAL SERVICES AND TESTING AGREEMENT THIS TECHNICAL SERVICES AND TESTING AGREEMENT ("Agreement") is made effective as of 12:01 a.m. C.S.T. on September 30, 2006 ("Effective Date"), by and between UTeC Corporation, LLC ("UTeC') and Hallowell Manufacturing LLC ("Hallowell"). WHEREAS, Hallowell is purchasing certain assets and operations of Energetic Systems Inc., LLC, SEC Investment Corp. LLC and DetaCorp Inc., LLC, pursuant to that certain Asset Purchase Agreement dated September 30, 2006 (the "Purchase Agreement'); WHEREAS, capitalized terms used but not defined herein shall have the meanings ascribed to them in the Purchase Agreement; WHEREAS, Hallowell desires to have UTeC perform certain operations support, quality control and testing services with respect to packaged explosives products; WHEREAS, Hallowell further desires to have UTeC provide certain product evaluation and improvement, and testing and general support services for commercial explosive products consistent with similar services provided historically by UTeC to its affiliates; WHEREAS, UTeC is willing to provide such services to, for and on behalf of Hallowell and entities controlled by Hallowell or under common control with Hallowell (each, an "Affiliate", and collectively with Hallowell, the "Manufacturers"), conditioned upon and subject to the terms and conditions as hereinafter set forth; and WHEREAS, the execution and delivery of this Agreement by the parties hereto is a condition precedent to Hallowell's obligations to close the transactions contemplated by the Purchase Agreement. Now, THEREFORE, in consideration of the mutual promises and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Service Retention. Hallowell hereby retains UTeC to perform the Services (as defined below) for and on behalf of the Manufacturers, subject to the terms and conditions as hereinafter provided. UTeC may perform any of the Services at UTeC's laboratory at Riverton, Kansas (the "Lab"), at its testing site at Hallowell, Kansas (the "Test Site"), or at a location designated by the Manufacturers. If the Services are performed at a location other than the Lab or the Test Site, the applicable Manufacturer will provide adequate facilities and equipment to UTeC to permit UTeC to conveniently perform the Services. To the extent that performance of the Services at a location other than the Lab or the Test Site requires UteC to incur additional costs or fees, the applicable Manufacturer shall pay the actual out-of-pocket expenses directly associated with the provision of the Services. If travel is required and approved by a Manufacturer in advance, the Manufacturers shall reimburse UTeC for the actual cost· for travel, meals, accommodation and other reasonable out-of-pocket expenses directly associated with the provision of the Services to the extent such expenses comply with the reasonable instructions of the applicable Manufacturer with respect thereto. 2. Acceptance. UTeC agrees to perform the Services, pursuant to the terms and conditions of this Agreement. 3. Services. Subject to the terms and provisions of this Agreement, UTeC agrees to provide to the Manufacturers the following services at such times and in such manner as mutually agreeable to the Hallowell and UTeC(the "Services"): A. Technical Services. UTeC shall provide services: 1.with respect to raw materials: (a) identify & validate new/alternate suppliers for comparable raw materials; and (b) evaluate evolutionary changes in existing raw materials such as particle sizes, densities, or incoming quality control. 2.with respect to operational support: (a) assist plant personnel to resolve process and product manufacturing issues; (b) assist plant personnel with operational procedures; and (c) assist plant personnel with process troubleshooting related to materials changes and introduction of evolutionary (but similar) raw materials. B. Testing Services. UTeC shall provide services with respect to: 1.In process quality control; 2.Quality control for manufactured products; and 3.Investigation and reporting on customer field complaints for manufactured products. C. Other Related Services. UTeC shall provide such other services that may be requested by the Manufacturers that are consistent with services currently or previously provided by UTeC to Affiliates of Hallowell for bulk and packaged products. With respect to the Services described in this Section 3, UTeC shall provide up to three man-years (6,000 hours/year) of Services in each year of the Term (as defined in Section 6) to perform the Services. On or about the 15th day of each month during the Term, UTeC shall provide to Hallowell a detailed invoice describing the Services performed in the month most recently ended and specifying the number of hours dedicated to such Services. TECHNICAL SERVICES AND TESTING AGREEMENT 2 4. Ownership of Intellectual Property. A. Works Made For Hire. The parties agree that if UTeC is requested by the Manufacturers to engage in any research and development activities pursuant to a mutually executed statement of work including terms and conditions therefor, then the resulting intellectual property shall be deemed to be a "work made for hire" as that term is defined in the United States Copyright Act (17 U.S.C. § 101), and UTeC hereby irrevocably assigns all its ownership rights in and to such work to the applicable Manufacturer; provided, however, in no way does UTeC assign, license, or grant any rights to any intellectual property of UTeC or any of its employees, associates and affiliates which rendered the work for hire possible. If any such work of authorship cannot be assigned, UTeC hereby grants to the Manufacturers a perpetual, royalty-free license for the United States, Canada and Mexico to use, reproduce, distribute, and create derivative works of such work. B. No Other Rights. Except for the provisions of Section 4.A., nothing in this Agreement or any course of dealing between the parties will be deemed to create a license from either party to the other of any intellectual property right of either party, whether by estoppel, implication, or otherwise. 5. Payment for Services. In consideration of the performance and provision of the Services, Hallowell shall pay to UTeC $360,000 per year adjusted annually for inflation in years three through five of this Agreement (based upon the change in the Consumer Price Index for the immediately preceding year), payable monthly at the rate of $30,000 per month as so adjusted for inflation, until this Agreement is terminated in accordance with Section 6.A. 6. Term and Termination. A. The term of this Agreement shall commence as of the Effective Time and shall terminate on September 30, 2011 (the "Term"), unless extended by mutual consent. B. Upon termination of this Agreement, UTeC will make available and deliver to Hallowell, at UTeC's offices in Riverton, Kansas, all property, books and records of Hallowell in UTeC's possession as of the date of termination. 7. Releases and Indemnification. A. By Hallowell. 1. Hallowell hereby relieves and releases UTeC, its members, managers, officers, directors, employees, agents, and affiliates from any and all liability or damages, cost or expense incurred by Hallowell, however caused, arising out of any of the (i) Services provided by UTeC or any other entity or person for and on behalf of Hallowell under this Agreement, other than for gross negligence or willful misconduct by UTeC or any such person or entity or (ii) any recommendations made by UTeC or any such person or entity under this Agreement. TECHNICAL SERVICES AND TESTING AGREEMENT 3 2. Hallowell further agrees to indemnify and hold UTeC, its members, managers, officers, directors, employees, agents and affiliates harmless from and against any and all losses, claims obligations, liabilities, penalties, causes of action, damages, costs and expenses (including without limitation, costs of defense, settlement and reasonable attorneys' fees and expenses) which any or all of them may hereafter be alleged to be liable for, suffer, incur, be responsible for or payout, arising out of or resulting from any such Services performed or to be performed hereunder or relating to this Agreement other than for gross negligence or willful misconduct by UTeC or any such person or entity. B. By UTeC. UTeC agrees to indemnify and hold the Manufacturers, their members, managers, officers, directors, employees, agents and affiliates harmless from and against any and all losses, claims obligations, liabilities, penalties, causes of action, damages, costs and expenses (including without limitation, costs of defense, settlement and reasonable attorneys' fees and expenses) which any or all of them may hereafter be alleged to be liable for, suffer, incur, be responsible for or payout, arising out of or resulting from gross negligence or willful misconduct by UTeC or any such person or entity with respect to the performance of any Services by UTeC under this Agreement. 8. Representations and Warranties of UTeC. UTeC hereby represents, warrants and covenants to Hallowell that as of the date hereof: (a) UTeC is a limited liability corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, with full corporate power and authority to carry on its business and activities as now being conducted. (b) This Agreement has been duly authorized, executed and delivered by UTeC. UTeC has the corporate power and authority to enter into this Agreement and to perform his obligations hereunder. No other act, approval or proceeding on the part of UTeC is or will be required to authorize the execution and delivery of this Agreement, or the consummation of the transactions contemplated hereby. (c) This Agreement constitutes the legal, valid, and binding obligation of UTeC, enforceable against UTeC in accordance with its terms. (d) UTeC is experienced and knowledgeable concerning the Services. (e) UTeC has (or will, as applicable) fully acquainted itself with all conditions at the Manufacturers' premises where it may perform the Services. (f) UTeC understands the currently known hazards and risks that the provision of the Services may present to persons, property and the environment. (g) UTeC shall perform the Services in conformance with the standards of care, skill, and diligence normally observed by professionals in the provision of similar services. 9. Assistance. Hallowell agrees to assist UTeC in performing the Services in any manner which UTeC deems reasonably necessary and further agrees to furnish UTeC in a timely manner with any documentation which UTeC deems reasonably necessary to aid in performing the Services. TECHNICAL SERVICES AND TESTING AGREEMENT 4 10. Permits, Licenses, and Compliance with Law. UTeC, at its sole cost and expense, shall procure all necessary permits and licenses for UTeC to performthe Services, and shall comply with all federal, state and local law, ordinances, codes and regulations applicable to the performance of the Services; provided, however, Manufacturers, at their sole cost and expense, shall procure all necessary permits and licenses necessary for the operation of their respective businesses, and shall comply with all federal, state and local law, ordinances, codes and regulations applicable to their respective businesses. UTeC specifically agrees to abide by all standards and regulations of the federal Occupational Safety and Health Administration applicable to the performance of the Services. When on the premises of the Manufacturers, UTeC shall observe the Manufacturers' safety practices. 11. Independent Contractor. UTeC shall at all times be an independent contractor in performing the Services under this Agreement, and shall furnish all supervision and direction required to complete the Services. Under no circumstance shall UTeC, its employees, agents or subcontractors be considered an employee or agent of the Manufacturers. 12. Sales by UTeC of Certain Products. A. From time to time, Hallowell may request UTeC to toll manufacture certain commercial packaged explosives on its behalf at UTeC's PRUF plant located on UTeC's testing site near Hallowell's facilities (the "PRUF Planf'), pursuant to customary terms and conditions and using materials, ingredients and packaging materials supplied by Hallowell.
